Exhibit 10(y)

 

2004 Omnibus Incentive Compensation Plan

 

Computer Horizons Corp.

 

Effective May 19, 2004

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Establishment, Purpose, and Duration

 

Article 2. Definitions

 

Article 3. Administration

 

Article 4. Shares Subject to the Plan and Maximum Awards

 

Article 5. Eligibility and Participation

 

Article 6. Stock Options

 

Article 7. Stock Appreciation Rights

 

Article 8. Restricted Stock and Restricted Stock Units

 

Article 9. Performance Units/Performance Shares

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

 

Article 11. Performance Measures

 

Article 12. Nonemployee Director Awards

 

Article 13. Dividend Equivalents

 

Article 14. Beneficiary Designation

 

Article 15. Deferrals

 

Article 16. Rights of Participants

 

Article 17. Change of Control

 

Article 18. Amendment, Modification, Suspension, and Termination

 

Article 19. Withholding

 

Article 20. Successors

 

Article 21. General Provisions

 

 

--------------------------------------------------------------------------------


 

Computer Horizons Corp.
2004 Omnibus Incentive Compensation Plan

 

Article 1. Establishment, Purpose, and Duration

 

1.1                         Establishment. Computer Horizons Corp., a New York
corporation (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the 2004 Omnibus Incentive Compensation Plan
(hereinafter referred to as the “Plan”), as set forth in this document.

 

The Plan permits the grant of Cash-Based Awards, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, and Other Stock-Based
Awards.

 

The Plan shall become effective upon shareholder approval (the “Effective Date”)
and shall remain in effect as provided in Section 1.3 hereof.

 

1.2                         Purpose of the Plan. The purpose of the Plan is to
promote the interests of the Company and its shareholders by strengthening the
Company’s ability to attract, motivate, and retain Employees and Directors of
the Company upon whose judgment, initiative, and efforts the financial success
and growth of the business of the Company largely depend, and to provide an
additional incentive for such individuals through stock ownership and other
rights that promote and recognize the financial success and growth of the
Company and create value for shareholders.

 

1.3                         Duration of the Plan. Unless sooner terminated as
provided herein, the Plan shall terminate ten years from the Effective Date.
After the Plan is terminated, no Awards may be granted but Awards previously
granted shall remain outstanding in accordance with their applicable terms and
conditions and the Plan’s terms and conditions. Notwithstanding the foregoing,
no Incentive Stock Options may be granted more than ten years after the earlier
of (a) adoption of the Plan by the Board, and (b) the Effective Date.

 


ARTICLE 2. DEFINITIONS


 

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

2.1                         “Affiliate” shall have the meaning ascribed to such
term in Rule 12b-2 of the General Rules and Regulations of the Exchange Act.

 

2.2                         “Annual Award Limit” or “Annual Award Limits” have
the meaning set forth in Section 4.3.

 

2.3                         “Award” means, individually or collectively, a grant
under this Plan of Cash-Based Awards, Nonqualified Stock Options, Incentive
Stock Options, SARs, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, or Other Stock-Based Awards, in each case subject to
the terms of this Plan.

 

1

--------------------------------------------------------------------------------


 

2.4                         “Award Agreement” means either (i) a written
agreement entered into by the Company and a Participant setting forth the terms
and provisions applicable to an Award granted under this Plan, or (ii) a written
statement issued by the Company to a Participant describing the terms and
provisions of such Award.

 

2.5                         “Beneficial Owner” or “Beneficial Ownership” shall
have the meaning ascribed to such term in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act.

 

2.6                         “Board” or “Board of Directors” means the Board of
Directors of the Company.

 

2.7                         “Cash-Based Award” means an Award granted to a
Participant as described in Article 10.

 

2.8                         “Change of Control” means any of the following
events:

 

(a)                            The acquisition by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 2.8, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition by a
Person who on the Effective Date is the Beneficial Owner of twenty percent (20%)
or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, including without limitation, a public offering of
securities, (iii) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, or (v) any acquisition by any corporation pursuant
to a transaction which complies with subparagraphs (i), (ii), and (iii) of
Section 2.8(c);

 

(b)                           Individuals who constitute the Board as of the
Effective Date hereof (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
Director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the Directors of the Company or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

 

(c)                            Consummation of a reorganization, merger, or
consolidation to which the Company is a party or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), in each case unless, following such Business Combination: (i) all
or substantially all of the individuals and entities who were the Beneficial
Owners of Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own,

 

2

--------------------------------------------------------------------------------


 

directly or indirectly, more than fifty percent (50%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of Directors of the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Voting Securities; and (ii) no
Person (excluding any Successor Entity or any employee benefit plan, or related
trust, of the Company or such Successor Entity) beneficially owns, directly or
indirectly, twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such ownership existed prior to the Business Combination; and (iii) at
least a majority of the members of the board of directors of the Successor
Entity were members of the Incumbent Board (including persons deemed to be
members of the Incumbent Board by reason of the proviso to paragraph (b) of this
Section 2.8) at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

(d)                           Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

 

2.9                         “Code” means the U.S. Internal Revenue Code of 1986,
as amended from time to time.

 

2.10                  “Committee” means the compensation committee of the Board,
or any other committee designated by the Board to administer this Plan. The
members of the Committee shall be appointed from time to time by and shall serve
at the discretion of the Board.

 

2.11                  “Company” means Computer Horizons Corp., a New York
corporation, and any successor thereto as provided in Article 21 herein.

 

2.12                  “Covered Employee” means a Participant who is a “covered
employee,” as defined in Code Section 162(m) and the regulations promulgated
under Code Section 162(m), or any successor statute.

 

2.13                  “Director” means any individual who is a member of the
Board of Directors of the Company.

 

2.14                  “Effective Date” has the meaning set forth in Section 1.1.

 

2.15                  “Employee” means any employee of the Company, its
Affiliates, and/or Subsidiaries.

 

2.16                  “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, or any successor act thereto.

 

3

--------------------------------------------------------------------------------


 

2.17                  “Fair Market Value” or “FMV” means a price that is based
on the opening, closing, actual, high, low, or average selling prices of a Share
quoted through the National Association of Securities Dealers’ Automatic
Quotation (“NASDAQ”) National Market System or other established stock exchange
(or exchanges) on the applicable date, the preceding trading days the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion.  Unless the Committee determines otherwise, if the
Shares are traded over the counter at the time a determination of its Fair
Market Value is required to be made hereunder, its Fair Market Value shall be
deemed to be equal to the average between the reported high and low or closing
bid and asked prices of a Share on the most recent date on which Shares were
publicly traded. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate. Such definition(s) of FMV shall be specified in each Award
Agreement and may differ depending on whether FMV is in reference to the grant,
exercise, vesting, settlement, or payout of an Award.

 

2.18                  “Full Value Award” means an Award other than in the form
of an ISO, NQSO, or SAR, and which is settled by the issuance of Shares.

 

2.19                  “Freestanding SAR” means an SAR that is granted
independently of any Options, as described in Article 7.

 

2.20                  “Grant Price” means the price established at the time of
grant of a SAR pursuant to Article 7, used to determine whether there is any
payment due upon exercise of the SAR.

 

2.21                  “Incentive Stock Option” or “ISO” means an Option to
purchase Shares granted under Article 6 to an Employee and that is designated as
an Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.

 

2.22                  “Insider” shall mean an individual who is, on the relevant
date, an officer, Director, or more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

 

2.23                  “Nonemployee Director” means a Director who is not an
Employee.

 

2.24                  “Nonemployee Director Award” means any NQSO, SAR, or Full
Value Award granted, whether singly, in combination, or in tandem, to a
Participant who is a Nonemployee Director pursuant to such applicable terms,
conditions, and limitations as the Board or Committee may establish in
accordance with this Plan.

 

2.25                  “Nonqualified Stock Option” or “NQSO” means an Option that
is not intended to meet the requirements of Code Section 422, or that otherwise
does not meet such requirements.

 

4

--------------------------------------------------------------------------------


 

2.26                  “Option” means an Incentive Stock Option or a Nonqualified
Stock Option, as described in Article 6.

 

2.27                  “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.

 

2.28                  “Other Stock-Based Award” means an equity-based or
equity-related Award not otherwise described by the terms of this Plan, granted
pursuant to Article 10.

 

2.29                  “Participant” means any eligible person as set forth in
Article 5 to whom an Award is granted.

 

2.30                  “Performance-Based Compensation” means compensation under
an Award that satisfies the requirements of Section 162(m) of the Code for
deductibility of remuneration paid to Covered Employees.

 

2.31                  “Performance Measures” means measures as described in
Article 11 on which the performance goals are based and which are approved by
the Company’s shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

2.32                  “Performance Period” means the period of time during which
the performance goals must be met in order to determine the degree of payout
and/or vesting with respect to an Award.

 

2.33                  “Performance Share” means an Award granted to a
Participant, as described in Article 9.

 

2.34                  “Performance Unit” means an Award granted to a
Participant, as described in Article 9.

 

2.35                  “Period of Restriction” means the period when Restricted
Stock or Restricted Stock Units are subject to a substantial risk of forfeiture
(based on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

2.36                  “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

 

2.37                  “Plan” means the Computer Horizons Corp. 2004 Omnibus
Incentive Compensation Plan.

 

2.38                  “Plan Year” means the calendar year.

 

2.39                  “Restricted Stock” means an Award granted to a Participant
pursuant to Article 8.

 

5

--------------------------------------------------------------------------------


 

2.40                  “Restricted Stock Unit” means an Award granted to a
Participant pursuant to Article 8, except no Shares are actually awarded to the
Participant on the date of grant.

 

2.41                  “Share” means a share of common stock of the Company, $.10
par value per share.

 

2.42                  “Stock Appreciation Right” or “SAR” means an Award,
designated as a SAR, pursuant to the terms of Article 7 herein.

 

2.43                  “Subsidiary” means any corporation or other entity,
whether domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than fifty percent (50%) by reason of
stock ownership or otherwise.

 

2.44                  “Tandem SAR” means an SAR that is granted in connection
with a related Option pursuant to Article 7 herein, the exercise of which shall
require forfeiture of the right to purchase a Share under the related Option
(and when a Share is purchased under the Option, the Tandem SAR shall similarly
be canceled).

 


ARTICLE 3. ADMINISTRATION

 

3.1                         General. The Committee shall be responsible for
administering the Plan, subject to this Article 3 and the other provisions of
the Plan. The Committee may employ attorneys, consultants, accountants, agents,
and other persons, any of whom may be an Employee, and the Committee, the
Company, and its officers and Directors shall be entitled to rely upon the
advice, opinions, or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Participants, the Company, and all other interested persons.

 

3.2                         Authority of the Committee. The Committee shall have
full and exclusive discretionary power to interpret the terms and the intent of
the Plan and any Award Agreement or other agreement or document ancillary to or
in connection with the Plan, to determine eligibility for Awards and to adopt
such rules, regulations, forms, instruments, and guidelines for administering
the Plan as the Committee may deem necessary or proper. Such authority shall
include, but not be limited to, selecting Award recipients, establishing all
Award terms and conditions, including the terms and conditions set forth in
Award Agreements, and, subject to Article 18, adopting modifications and
amendments to the Plan or any Award Agreement, including without limitation, any
that are necessary to comply with the laws of the countries and other
jurisdictions in which the Company, its Affiliates, and/or its Subsidiaries
operate.

 

3.3                         Delegation. The Committee may delegate to one or
more of its members or to one or more officers of the Company, and/or its
Subsidiaries and Affiliates or to one or more agents or advisors such
administrative duties or powers as it may deem advisable, and the Committee or
any person to whom it has delegated duties or powers as aforesaid may employ one
or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan. The Committee may, by
resolution, authorize one or more officers of the Company to do one or both of
the following on the same basis as can the Committee: (a) designate Employees to
be recipients of Awards; and (b) determine the size of any such Awards;
provided, however, (i) the Committee shall not delegate such responsibilities to
any such officer for Awards granted to an Employee that is considered an
Insider; (ii) the resolution providing such authorization sets forth the

 

6

--------------------------------------------------------------------------------


 

total number of Awards such officer(s) may grant; and (iii) the officer(s) shall
report periodically to the Committee regarding the nature and scope of the
Awards granted pursuant to the authority delegated.

 

7

--------------------------------------------------------------------------------


 

Article 4. Shares Subject to the Plan and Maximum Awards

 

4.1                         Number of Shares Available for Awards.

 

(a)         Subject to adjustment as provided in Section 4.4 herein, the maximum
number of Shares available for issuance to Participants under the Plan (the
“Share Authorization”) shall be three million five hundred thousand (3,500,000).

 

(b)         Subject to the limit set forth in Section 4.1(a) on the number of
Shares that may be issued in the aggregate under the Plan, the maximum number of
Shares that may be issued pursuant to ISOs and NQSOs shall be:

 

(i)                                     Three million five hundred thousand
(3,500,000) Shares that may be issued pursuant to Awards in the form of ISOs;
and

 

(ii)                                  Three million five hundred thousand
(3,500,000) Shares that may be issued pursuant to Awards in the form of NQSOs.

 

4.2                         Share Usage. Shares covered by an Award shall only
be counted as used to the extent they are actually issued. Any Shares related to
Awards which terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such Shares, are settled in cash in lieu of Shares, or
are exchanged with the Committee’s permission, prior to the issuance of Shares,
for Awards not involving Shares, shall be available again for grant under the
Plan. Moreover, if the Option Price of any Option granted under the Plan or the
tax withholding requirements with respect to any Award granted under the Plan
are satisfied by tendering Shares to the Company (by either actual delivery or
by attestation), or if an SAR is exercised, only the number of Shares issued,
net of the Shares tendered, if any, will be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan.
The maximum number of Shares available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional Shares or credited as additional Restricted Stock, Restricted
Stock Units, Performance Shares, or Stock-Based Awards. The Shares available for
issuance under the Plan may be authorized and unissued Shares or treasury
Shares.

 

4.3                         Annual Award Limits. Unless and until the Committee
determines that an Award to a Covered Employee shall not be designed to qualify
as Performance-Based Compensation, the following limits (each an “Annual Award
Limit,” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under the Plan:

 

(a)         Options: The maximum aggregate number of Shares subject to Options
granted in any one Plan Year to any one Participant shall be one hundred
thousand (100,000) plus the amount of the Participant’s unused applicable Annual
Award Limit for Options as of the close of the previous Plan Year.

 

(b)         SARs: The maximum number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be one hundred
thousand (100,000) plus the amount of the Participant’s unused applicable Annual
Award Limit for SARs as of the close of the previous Plan Year.

 

8

--------------------------------------------------------------------------------


 

(c)         Restricted Stock or Restricted Stock Units: The maximum aggregate
grant with respect to Awards of Restricted Stock or Restricted Stock Units in
any one Plan Year to any one Participant shall be one hundred thousand (100,000)
plus the amount of the Participant’s unused applicable Annual Award Limit for
Restricted Stock or Restricted Stock Units as of the close of the previous Plan
Year.

 

(d)         Performance Units or Performance Shares: The maximum aggregate Award
of Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be one hundred thousand (100,000) Shares, or equal to the
value of one hundred thousand (100,000) Shares determined as of the date of
vesting or payout, as applicable plus the amount of the Participant’s unused
applicable Annual Award Limit for Performance Units or Performance Shares as of
the close of the previous Plan Year.

 

(e)         Cash-Based Awards: The maximum aggregate amount awarded or credited
with respect to Cash-Based Awards to any one Participant in any one Plan Year
may not exceed the value of five hundred thousand dollars ($500,000) determined
as of the date of vesting or payout, as applicable plus the amount of the
Participant’s unused applicable Annual Award Limit for Cash-Based Awards as of
the close of the previous Plan Year.

 

(f)          Other Stock-Based Awards. The maximum aggregate grant with respect
to other Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any
one Participant shall be one hundred thousand (100,000) plus the amount of the
Participant’s unused applicable Annual Award Limit for Other Stock-Based Awards
as of the close of the previous Plan Year.

 

4.4                         Adjustments in Authorized Shares. In the event of
any corporate event or transaction (including, but not limited to, a change in
the Shares of the Company or the capitalization of the Company) such as a
merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company, or any similar corporate event or transaction, the Committee, in its
sole discretion, in order to prevent dilution or enlargement of Participants’
rights under the Plan, shall substitute or adjust, as applicable, the number and
kind of Shares that may be issued under the Plan or under particular forms of
Awards, the number and kind of Shares subject to outstanding Awards, the Option
Price or Grant Price applicable to outstanding Awards, the Annual Award Limits,
and other value determinations applicable to outstanding Awards.

 

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.

 

9

--------------------------------------------------------------------------------


 

Subject to the provisions of Article 18, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
ISO rules under Section 422 of the Code, where applicable.

 


ARTICLE 5. ELIGIBILITY AND PARTICIPATION


 

5.1                         Eligibility. Individuals eligible to participate in
this Plan include all Employees and Directors.

 

5.2                         Actual Participation. Subject to the provisions of
the Plan, the Committee may, from time to time, select from all eligible
individuals, those to whom Awards shall be granted and shall determine, in its
sole discretion, the nature of, any and all terms permissible by law, and the
amount of each Award.

 


ARTICLE 6. STOCK OPTIONS

 

6.1                         Grant of Options. Subject to the terms and
provisions of the Plan, Options may be granted to Participants in such number,
and upon such terms, and at any time and from time to time as shall be
determined by the Committee, in its sole discretion; provided that ISOs may be
granted only to eligible Employees of the Company or of any parent or subsidiary
corporation (as permitted by Section 422 of the Code and the regulations
thereunder).

 

6.2                         Award Agreement. Each Option grant shall be
evidenced by an Award Agreement that shall specify the Option Price, the maximum
duration of the Option, the number of Shares to which the Option pertains, the
conditions upon which an Option shall become vested and exercisable, and such
other provisions as the Committee shall determine which are not inconsistent
with the terms of the Plan. The Award Agreement also shall specify whether the
Option is intended to be an ISO or a NQSO.

 

6.3                         Option Price. The Option Price for each grant of an
Option under this Plan shall be as determined by the Committee and shall be
specified in the Award Agreement. The Option Price shall be: (i) based  on one
hundred percent (100%) of the FMV of the Shares on the date of grant, (ii) set
at a premium to the FMV of the Shares on the date of grant, or (iii) indexed to
the FMV of the Shares on the date of grant, with the index determined by the
Committee, in its discretion; provided, however, the Option Price on the date of
grant must be at least equal to one hundred percent (100%) of the FMV of the
Shares on the date of grant.

 

6.4                         Duration of Options. Each Option granted to a
Participant shall expire at such time as the Committee shall determine at the
time of grant; provided, however, no Option shall be exercisable later than the
fifth (5th) anniversary date of its grant. Notwithstanding the foregoing, for
Options granted to Participants outside the United States, the Committee has the
authority to grant Options that have a term greater than five (5) years.

 

6.5                         Exercise of Options. Options granted under this
Article 6 shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall in each instance approve, which terms and
restrictions need not be the same for each grant or for each Participant.

 

10

--------------------------------------------------------------------------------


 

6.6                         Payment. Options granted under this Article 6 shall
be exercised by the delivery of a notice of exercise to the Company or an agent
designated by the Company in a form specified or accepted by the Committee, or
by complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price or have been purchased on the open market); (c) by a combination of
(a) and (b); or (d) any other method approved or accepted by the Committee in
its sole discretion., including, without limitation, if the Committee so
determines, a cashless (broker-assisted) exercise.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7                         Restrictions on Share Transferability. The Committee
may impose such restrictions on any Shares acquired pursuant to the exercise of
an Option granted under this Article 6 as it may deem advisable, including,
without limitation, minimum holding period requirements, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, or under any
blue sky or state securities laws applicable to such Shares.

 

6.8                         Termination of Employment. Each Participant’s Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment or provision of services to the Company, its Affiliates, its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination.

 

6.9                         Transferability of Options.

 

(a)                            Incentive Stock Options. No ISO granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all ISOs granted to a Participant under this Article 6 shall be
exercisable during his or her lifetime only by such Participant.

 

11

--------------------------------------------------------------------------------


 

(b)                           Nonqualified Stock Options. Except as otherwise
provided in a Participant’s Award Agreement or otherwise determined at any time
by the Committee, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Board or Committee
may permit further transferability, on a general or a specific basis, and may
impose conditions and limitations on any permitted transferability. Further,
except as otherwise provided in a Participant’s Award Agreement or otherwise
determined at any time by the Committee, or unless the Board or Committee
decides to permit further transferability, all NQSOs granted to a Participant
under this Article 6 shall be exercisable during his or her lifetime only by
such Participant. With respect to those NQSOs, if any, that are permitted to be
transferred to another person, references in the Plan to exercise or payment of
the Option Price by the Participant shall be deemed to include, as determined by
the Committee, the Participant’s permitted transferee.

 

6.10                  Notification of Disqualifying Disposition. If any
Participant shall make any disposition of Shares issued pursuant to the exercise
of an ISO under the circumstances described in Section 421(b) of the Code
(relating to certain disqualifying dispositions), such Participant shall notify
the Company of such disposition within ten (10) days thereof.

 

6.11                  Substituting SARs. Only in the event the Company is not
accounting for equity compensation under APB Opinion 25, the Committee shall
have the ability to substitute, without receiving Participant permission, SARs
paid only in Stock (or SARs paid in Stock or cash at the Committee’s discretion)
for outstanding Options; provided, the terms of the substituted Stock SARs are
the same as the terms for the Options and the aggregate difference between the
Fair Market Value of the underlying Shares and the Grant Price of the SARs is
equivalent to the aggregate difference between the Fair Market Value of the
underlying Shares and the Option Price of the Options. If, in the opinion of the
Company’s auditors, this provision creates adverse accounting consequences for
the Company, it shall be considered null and void.

 


ARTICLE 7. STOCK APPRECIATION RIGHTS

 

7.1                         Grant of SARs. Subject to the terms and conditions
of the Plan, SARs may be granted to Participants at any time and from time to
time as shall be determined by the Committee. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.

 

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The Grant Price shall
be: (i) based on one hundred percent (100%) of the FMV of the Shares on the date
of grant, (ii) set at a premium to the FMV of the Shares on the date of grant,
or (iii) indexed to the FMV of the Shares on the date of grant, with the index
determined by the Committee, in its discretion; provided, however, the Grant
Price on the date of grant must be at least equal to one hundred percent (100%)
of the FMV of the Shares on the

 

12

--------------------------------------------------------------------------------


 

date of grant. The Grant Price of Tandem SARs shall be equal to the Option Price
of the related Option.

 

7.2                         SAR Agreement. Each SAR Award shall be evidenced by
an Award Agreement that shall specify the Grant Price, the term of the SAR, and
such other provisions as the Committee shall determine.

 

7.3                         Term of SAR. The term of an SAR granted under the
Plan shall be determined by the Committee, in its sole discretion, and except as
determined otherwise by the Committee and specified in the SAR Award Agreement,
no SAR shall be exercisable later than the fifth (5th) anniversary date of its
grant. Notwithstanding the foregoing, for SARs granted to Participants outside
the United States, the Committee has the authority to grant SARs that have a
term greater than five (5) years.

 

7.4                         Exercise of Freestanding SARs. Freestanding SARs may
be exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes.

 

7.5.                      Exercise of Tandem SARs. Tandem SARs may be exercised
for all or part of the Shares subject to the related Option upon the surrender
of the right to exercise the equivalent portion of the related Option. A Tandem
SAR may be exercised only with respect to the Shares for which its related
Option is then exercisable.

 

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the Shares subject to
the underlying ISO at the time the Tandem SAR is exercised over the Option Price
of the underlying ISO; and (c) the Tandem SAR may be exercised only when the
Fair Market Value of the Shares subject to the ISO exceeds the Option Price of
the ISO.

 

7.6                         Payment of SAR Amount. Upon the exercise of an SAR,
a Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)                            The excess of the Fair Market Value of a Share on
the date of exercise over the Grant Price; by

 

(b)                           The number of Shares with respect to which the SAR
is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

 

7.7                         Termination of Employment. Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the SAR following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall

 

13

--------------------------------------------------------------------------------


 

be included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

 

7.8                         Nontransferability of SARs. Except as otherwise
provided in a Participant’s Award Agreement or otherwise determined at any time
by the Committee, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement or otherwise determined at any time by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant. With respect to those SARs,
if any, that are permitted to be transferred to another person, references in
the Plan to exercise of the SAR by the Participant or payment of any amount to
the Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

 

7.9                         Other Restrictions. The Committee shall impose such
other conditions and/or restrictions on any Shares received upon exercise of a
SAR granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of a SAR for a specified
period of time.

 


ARTICLE 8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1                         Grant of Restricted Stock or Restricted Stock Units.
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Shares of Restricted Stock and/or Restricted Stock
Units to Participants in such amounts as the Committee shall determine.
Restricted Stock Units shall be similar to Restricted Stock except that no
Shares are actually awarded to the Participant on the date of grant.

 

8.2                         Restricted Stock or Restricted Stock Unit Agreement.
Each Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by
an Award Agreement that shall specify the Period(s) of Restriction, the number
of Shares of Restricted Stock or the number of Restricted Stock Units granted,
and such other provisions as the Committee shall determine.

 

8.3                         Transferability. Except as provided in this Plan or
an Award Agreement, the Shares of Restricted Stock and/or Restricted Stock Units
granted herein may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement (and in the
case of Restricted Stock Units until the date of delivery or other payment), or
upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Award Agreement or
otherwise at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant,
except as otherwise provided in an Award Agreement or at any time by the
Committee.

 

8.4                         Other Restrictions. The Committee shall impose such
other conditions and/or restrictions on any Shares of Restricted Stock or
Restricted Stock Units granted pursuant to the Plan as it may deem advisable
including, without limitation, a requirement that Participants pay a stipulated
purchase price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on

 

14

--------------------------------------------------------------------------------


 

vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

 

8.5                         Certificate Legend. In addition to any legends
placed on certificates pursuant to Section 8.4, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan may bear a legend such
as the following or as otherwise determined by the Committee in its sole
discretion:

 

The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Computer Horizons Corp. 2004
Omnibus Incentive Compensation Plan, and in the associated Award Agreement. A
copy of the Plan and such Award Agreement may be obtained from Computer Horizons
Corp.

 

8.6                         Voting Rights. Unless otherwise determined by the
Committee and set forth in a Participant’s Award Agreement, to the extent
permitted or required by law, as determined by the Committee, Participants
holding Shares of Restricted Stock granted hereunder may be granted the right to
exercise full voting rights with respect to those Shares during the Period of
Restriction. A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.

 

8.7                         Termination of Employment. Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Restricted Stock and/or Restricted Stock Units following termination of
the Participant’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.

 

8.8                         Section 83(b) Election. The Committee may provide in
an Award Agreement that the Award of Restricted Stock is conditioned upon the
Participant making or refraining from making an election with respect to the
Award under Section 83(b) of the Code. If a Participant makes an election
pursuant to Section 83(b) of the Code concerning a Restricted Stock Award, the
Participant shall be required to file promptly a copy of such election with the
Company.

 

15

--------------------------------------------------------------------------------


 


ARTICLE 9. PERFORMANCE UNITS/PERFORMANCE SHARES

 

9.1                         Grant of Performance Units/Performance Shares.
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance Units and/or Performance Shares to
Participants in such amounts and upon such terms as the Committee shall
determine.

 

9.2                         Value of Performance Units/Performance Shares. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant. The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or number of
Performance Units/Performance Shares that will be paid out to the Participant.

 

9.3                         Earning of Performance Units/Performance Shares.
Subject to the terms of this Plan, after the applicable Performance Period has
ended, the holder of Performance Units/Performance Shares shall be entitled to
receive payout on the value and number of Performance Units/Performance Shares
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved.

 

9.4                         Form and Timing of Payment of Performance
Units/Performance Shares. Payment of earned Performance Units/Performance Shares
shall be as determined by the Committee and as evidenced in the Award Agreement.
Subject to the terms of the Plan, the Committee, in its sole discretion, may pay
earned Performance Units/Performance Shares in the form of cash or in Shares (or
in a combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

 

9.5                         Termination of Employment. Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Performance Units and/or Performance Shares following termination of the
Participant’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards of Performance Units or Performance Shares issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.

 

9.6                         Nontransferability. Except as otherwise provided in
a Participant’s Award Agreement or otherwise at any time by the Committee,
Performance Units/Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee, a
Participant’s rights under the Plan shall be exercisable during his or her
lifetime only by such Participant.

 


ARTICLE 10. CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS

 

10.1                  Grant of Cash-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Cash-Based Awards to Participants in such

 

16

--------------------------------------------------------------------------------


 

amounts and upon such terms, including the achievement of specific performance
goals, as the Committee may determine.

 

10.2                  Other Stock-Based Awards. The Committee may grant other
types of equity-based or equity-related Awards not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual Shares
to Participants, or payment in cash or otherwise of amounts based on the value
of Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

10.3                  Value of Cash-Based and Other Stock-Based Awards. Each
Cash-Based Award shall specify a payment amount or payment range as determined
by the Committee. Each Other Stock-Based Award shall be expressed in terms of
Shares or units based on Shares, as determined by the Committee. The Committee
may establish performance goals in its discretion. If the Committee exercises
its discretion to establish performance goals, the number and/or value of
Cash-Based Awards or Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the performance goals are met.

 

10.4                  Payment of Cash-Based Awards and Other Stock-Based Awards.
Payment, if any, with respect to a Cash-Based Award or an Other Stock-Based
Award shall be made in accordance with the terms of the Award, in cash or Shares
as the Committee determines.

 

10.5                  Termination of Employment. The Committee shall determine
the extent to which the Participant shall have the right to receive Cash-Based
Awards or other Stock-Based Awards following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, such provisions may be included in an
agreement entered into with each Participant, but need not be uniform among all
Awards of Cash-Based Awards or Other Stock-Based Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.

 

10.6                  Nontransferability. Except as otherwise determined by the
Committee, neither Cash-Based Awards nor Other Stock-Based Awards may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided by the Committee, a Participant’s rights under the Plan, if
exercisable, shall be exercisable during his or her lifetime only by such
Participant. With respect to those Cash-Based Awards or Other Stock-Based
Awards, if any, that are permitted to be transferred to another person,
references in the Plan to exercise or payment of such Awards by or to the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

 


ARTICLE 11. PERFORMANCE MEASURES

 

11.1                  Performance Measures. Unless and until the Committee
proposes for shareholder vote and the shareholders approve a change in the
general Performance Measures set forth in this Article 11, the performance goals
upon which the payment or vesting of an Award to a Covered Employee

 

17

--------------------------------------------------------------------------------


 

that is intended to qualify as Performance-Based Compensation shall be limited
to the following Performance Measures:

 

(a)                            Net earnings or net income (before or after
taxes);

(b)                           Earnings per share;

(c)                            Net sales growth;

(d)                           Net operating profit;

(e)                            Return measures (including, but not limited to,
return on assets, capital, invested capital, equity, or sales);

(f)                              Cash flow (including, but not limited to,
operating cash flow , free cash flow, and cash flow return on capital);

(g)                           Earnings before or after taxes, interest,
depreciation, and/or amortization;

(h)                           Gross or operating margins;

(i)                               Productivity ratios;

(j)                               Share price (including, but not limited to,
growth measures and total shareholder return);

(k)                            Expense targets;

(l)                               Margins;

(m)                         Operating efficiency;

(n)                           Customer satisfaction;

(o)                           Working capital targets; and

(p)                           Economic value added or EVA® (net operating profit
after tax minus the sum of capital multiplied by the cost of capital).

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 11.

 

11.2                  Evaluation of Performance. The Committee may provide in
any such Award that any evaluation of performance may include or exclude any of
the following events that occurs during a Performance Period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, (f) acquisitions or divestitures, and
(g) foreign exchange gains and losses. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.

 

11.3                  Adjustment of Performance-Based Compensation. Awards that
are designed to qualify as Performance-Based Compensation, and that are held by
Covered Employees, may not be adjusted upward. The Committee shall retain the
discretion to adjust such Awards downward, either on a formula or discretionary
basis or any combination, as the Committee determines.

 

18

--------------------------------------------------------------------------------


 

11.4                  Committee Discretion. In the event that applicable tax
and/or securities laws change to permit Committee discretion to alter the
governing Performance Measures without obtaining shareholder approval of such
changes, the Committee shall have sole discretion to make such changes without
obtaining shareholder approval. In addition, in the event that the Committee
determines that it is advisable to grant Awards that shall not qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 11.1.

 


ARTICLE 12. NONEMPLOYEE DIRECTOR AWARDS

 

12.1                  Nonemployee Director Awards. All Awards to Nonemployee
Directors shall be determined by the Board or Committee.

 

12.2                  Nonemployee Director Retainer Deferral. The Committee may
permit or require a Nonemployee Director Participant to defer all or some
portion of any cash retainer to be paid to such Participant. If any such
deferral election is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such retainer deferrals.

 


ARTICLE 13. DIVIDEND EQUIVALENTS


 

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.

 


ARTICLE 14. BENEFICIARY DESIGNATION


 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 


ARTICLE 15. DEFERRALS


 

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or performance goals with respect
to Performance Shares, Performance Units, Cash-Based Awards, Other Stock-Based
Awards, or Cash-Based Awards. If any such deferral election is required or
permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals.

 


ARTICLE 16. RIGHTS OF PARTICIPANTS

 

16.1                  Employment. Nothing in the Plan or an Award Agreement
shall interfere with or limit in any way the right of the Company, its
Affiliates, and/or its Subsidiaries, to terminate any

 

19

--------------------------------------------------------------------------------


 

Participant’s employment or service on the Board at any time or for any reason
not prohibited by law, nor confer upon any Participant any right to continue his
or her employment or service as a Director for any specified period of time.

 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

16.2                  Participation. No individual shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

 

16.3                  Rights as a Shareholder. Except as otherwise provided
herein, a Participant shall have none of the rights of a shareholder with
respect to Shares covered by any Award until the Participant becomes the record
holder of such Shares.

 


ARTICLE 17. CHANGE OF CONTROL


 

17.1                  Change of Control of the Company. Upon the occurrence of a
Change of Control, unless otherwise specifically prohibited under applicable
laws or by the rules and regulations of any governing governmental agencies or
national securities exchanges, or unless the Committee shall determine otherwise
in the Award Agreement:

 

(a)                            Any and all Options and SARs granted hereunder
shall become immediately vested and exercisable; additionally, if a
Participant’s employment is terminated for any reason except Cause within three
(3) months prior to such Change of Control or within twelve (12) months
subsequent to such Change of Control, the Participant shall have until the
earlier of: (i) twelve (12) months following such termination date, or (ii) the
expiration of the Option or SAR term, to exercise any such Option or SAR;

 

(b)                           Any Period of Restriction and restrictions imposed
on Restricted Stock or Restricted Stock Units shall lapse and such Restricted
Stock or Restricted Stock Units shall become fully vested;

 

(c)                            The target payout opportunities attainable under
all outstanding Awards of performance-based Restricted Stock, performance-based
Restricted Stock Units, Performance Units, and Performance Shares, shall be
deemed to have been fully earned based on targeted performance being attained as
of the effective date of the Change of Control;

 

(i)                                     The vesting of all Awards denominated in
Shares shall be accelerated as of the effective date of the Change of Control,
and shall be paid out to Participants within thirty (30) days following the
effective date of the Change of Control. The Committee has the authority to pay
all or any portion of the value of the Shares in cash;

 

20

--------------------------------------------------------------------------------


 

(ii)                                  Awards denominated in cash shall be paid
to Participants in cash within thirty (30) days following the effective date of
the Change of Control; and

 

(d)                           Upon a Change of Control, unless otherwise
specifically provided in a written agreement entered into between the
Participant and the Company, the Committee shall pay out all Cash-Based Awards
and Other Stock-Based Awards.

 

(e)                            Subject to the acceleration of vesting of
outstanding Options, the Committee, in its discretion, may provide that in the
event of a Change of Control pursuant to Section 2.8(a), (b), (c), or (d), no
later than ten (10) days after the approval by the shareholders of the Company
of such merger, consolidation, reorganization, sale, lease, or exchange or
assets or dissolution or such election of directors, or in the event of a Change
of Control pursuant to Section 2.8(a), no later than thirty (30) days after the
occurrence of such Change of Control, that (i) Options may be exercised in full
only for a limited period of time on or before a specified date (before or after
such Change of Control) fixed by the Committee, after which specified date all
unexercised Options and all rights of the Participants thereunder shall
terminate, or (ii) require the mandatory surrender to the Company by selected
Participants of some or all of the outstanding Options held by such Participants
as of a date, before or after such Change of Control, specified by the
Committee, in which event the Committee shall thereupon cancel such Options and
the Company shall pay to each Participant an amount of cash per Share equal to
the excess, if any of the “Change of Control Value” of the Shares subject to
such Option over the Option Price(s) under such Options for such Shares.

 

(f)                              For the purpose of Section 17.1(f)(ii), “Change
of Control Value” shall equal the amount determined in clause (i), (ii), or
(iii), whichever is applicable, as follows: (i) the per Share price offered to
shareholders of the Company in any such merger, consolidation, reorganization,
sale of assets, or dissolution transaction, (ii) the price per Share offered to
shareholders of the Company in any tender offer or exchange offer whereby a
Change of Control takes place, or (iii) if such Change of Control occurs other
than pursuant to a tender or exchange offer, the Fair Market Value per Share of
the Shares in which such Options being surrendered are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options. In the event that the
consideration offered to shareholders of the Company in any transaction
described in Section 2.8 consists of anything other than cash, the Committee
shall determine the fair cash equivalent of the portion of the consideration
offered which is other than cash.

 


ARTICLE 18. AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION


 

18.1                  Amendment, Modification, Suspension, and Termination.
Subject to Section 18.3, the Committee may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan and any Award Agreement
in whole or in part; provided, however, that, without the prior approval of the
Company’s shareholders and except as provided in Sections 4.4 and 6.11 hereof,
Options or SARs issued under the Plan will not be repriced, replaced, or
regranted through

 

21

--------------------------------------------------------------------------------


 

cancellation, or by lowering the Option Price of a previously granted Option or
the Grant Price of a previously granted SAR, and no amendment of the Plan shall
be made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule.

 

18.2                  Adjustment of Awards Upon the Occurrence of Certain
Unusual or Nonrecurring Events. The Committee may make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.

 

18.3                  Awards Previously Granted. Notwithstanding any other
provision of the Plan to the contrary, no termination, amendment, suspension, or
modification of the Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Participant holding such Award.

 


ARTICLE 19. WITHHOLDING


 

19.1                  Tax Withholding. The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
the minimum statutory amount to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan.

 

19.2                  Share Withholding. With respect to withholding required
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock and Restricted Stock Units, or upon the achievement of
performance goals related to Performance Shares, or any other taxable event
arising as a result of an Award granted hereunder, Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that could be imposed on the transaction. All such elections
shall be irrevocable, made in writing, and signed by the Participant, and shall
be subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

 


ARTICLE 20. SUCCESSORS

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 


ARTICLE 21. GENERAL PROVISIONS


 

21.1                  Forfeiture Events.

 

(a)                            The Committee may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction,

 

22

--------------------------------------------------------------------------------


 

cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause, termination of the Participant’s provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

 

(b)                           If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, or if the Participant is one of the persons subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the
Participant shall reimburse the Company the amount of any payment in settlement
of an Award earned or accrued during the twelve-month period following the first
public issuance or filing with the United States Securities and Exchange
Commission (whichever just occurred) of the financial document embodying such
financial reporting requirement.

 

21.2                  Legend. The certificates for Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer of
such Shares.

 

21.3                  Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

 

21.4                  Severability. In the event any provision of the Plan shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

21.5                  Requirements of Law. The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

21.6                  Delivery of Title. The Company shall have no obligation to
issue or deliver evidence of title for Shares issued under the Plan prior to:

 

(a)                            Obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and

 

(b)                           Completion of any registration or other
qualification of the Shares under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

 

21.7                  Inability to Obtain Authority. The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be

 

23

--------------------------------------------------------------------------------


 

necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

 

21.8                  Investment Representations. The Committee may require any
person receiving Shares pursuant to an Award under this Plan to represent and
warrant in writing that the person is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

 

21.9                  Employees Based Outside of the United States.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company, its Affiliates, and/or
its Subsidiaries operate or have Employees or  Directors, the Committee, in its
sole discretion, shall have the power and authority to:

 

(a)                            Determine which Affiliates and Subsidiaries shall
be covered by the Plan;

 

(b)                           Determine which Employees and/or Directors outside
the United States are eligible to participate in the Plan;

 

(c)                            Modify the terms and conditions of any Award
granted to Employees and/or Directors outside the United States to comply with
applicable foreign laws;

 

(d)                           Establish subplans and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices; and

 

(e)                            Take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

21.10           Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

 

21.11           Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company, and/or its
Subsidiaries, and/or Affiliates may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person. To the extent that any person
acquires a right to receive payments from the Company, and/or its Subsidiaries,
and/or Affiliates under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company, a Subsidiary, or an Affiliate,
as the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary,

 

24

--------------------------------------------------------------------------------


 

or an Affiliate, as the case may be and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.

 

21.12           No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

21.13           Retirement and Welfare Plans. Neither Awards made under the Plan
nor Shares or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Subsidiary’s or Affiliate’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a participant’s benefit.

 

21.14           Nonexclusivity of the Plan. The adoption of this Plan shall not
be construed as creating any limitations on the power of the Board or Committee
to adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

21.15           No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.

 

21.16           Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the State of New York, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of New York, to resolve any and all issues that may
arise out of or relate to the Plan or any related Award Agreement.

 

22.17           Indemnification. Each person who is or shall have been a member
of the Board, or a Committee appointed by the Board, or an officer of the
company to whom authority was delegated in accordance with Section 3.3 shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action take or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgement in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.

 

25

--------------------------------------------------------------------------------


 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

26

--------------------------------------------------------------------------------